Citation Nr: 0825617	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1991 
to December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

It does not appear that the September 2005 rating decision 
and April 2006 Statement of the Case reflect that the RO 
addressed the threshold matter of new and material evidence, 
therefore, the Board must make a determination as to whether 
evidence is new and material before addressing the merits of 
a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C.A. §§ 5108, 7104(b)).  Thus, the question as to whether 
the evidence before the Board is new and material will be 
discussed below.  As the Board will reopen the claim, there 
is no prejudice to the veteran.     


FINDINGS OF FACT

1.  In a July 1996 rating decision, entitlement to service 
connection PTSD was denied.  The veteran did not appeal that 
decision.  

2.  Evidence submitted since the RO's July 1996 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.

3.  The veteran does not have PTSD related to her period of 
military service.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007).

2.  New and material evidence has been received since the 
RO's July 1996 rating decision which denied service 
connection for PTSD, thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).

3.  Service connection for PTSD has not been established. 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence

In July 1996, the RO denied service connection for PTSD.  The 
basis of that denial was that the evidence failed to show 
that the veteran had a diagnosis of PTSD.  The veteran did 
not appeal that decision.  The RO received the next 
communication regarding this claimed disability and service 
connection in September 2003, more than one year after the 
July 1996 decision.  Therefore, the July 1996 decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. § 
20.1103.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the July 1996 decision includes VA 
treatment records and VA examinations.  Collectively, this 
evidence suggests that at least some component of the 
veteran's PTSD may be due to in-service personal assault.

Since this evidence was created after the July 1996 RO 
decision, it is new evidence.  Treating this evidence in a 
manner most favorable to the veteran, and considering the 
holding of Justus, that new evidence will be considered 
credible for the sole purpose of reopening a claim, the Board 
finds that this evidence is material evidence because it 
raises a reasonable possibility of substantiating the 
veteran's claim.  Thus, as new and material evidence has been 
submitted, the Board finds that the veteran's claim for 
entitlement to service connection for PTSD must be reopened.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

II. Service Connection

Although all evidence is considered credible for reopening a 
claim, no such requirement applies to deciding a claim on the 
merits.  Indeed, once the claim is reopened, "VA must 
determine, as a question of fact, both the weight and 
credibility of the new evidence in the context of all the 
evidence, old and new."  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM 
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140 141 (1997).  

The veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. §3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38C.F.R. §3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court) in Bradford v. Nicholson, 20 Vet. App. 200 (2006), 
§3.304(f)(3) provides "unequivocally" that "VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault" without first providing the 
requisite notice.  The Court also stated that §3.304(f)(3) 
requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include (1) 
"evidence from sources other than the veterans service 
records" or (2) "evidence of behavior changes."  The Board 
must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record."  38 U.S.C.A. § 7104.  The Board must also 
address all issues that are reasonably raised by the 
appellant.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); see 
also Jones v. Principi, 3 Vet. App. 396, 399 (1992).    

First, the Board notes that the veteran's September 1993 
service medical records indicate that the veteran reported 
sexual assault and filed charges against the perpetrator.  

In May 2005, the veteran underwent a VA examination.  The 
examiner thoroughly reviewed the claims file and indicated 
that the claims file showed a history of PTSD resulting from 
childhood physical and sexual trauma with current diagnosis 
of bipolar disorder.

At the exam, the veteran reported that she was sexually 
assaulted in the showers while she was in the Marine Corps 
barracks between fifteen to twenty times in 1993.  The 
veteran was discharged in 1993 for failing to complete and 
comply with an order to undergo alcohol rehabilitation.  

The veteran reported that she made a complaint to her 
superiors regarding the assault, and the examiner noted that 
the claims file confirmed that a complaint was made and that 
it was documented in her medical record in 1993 that a 
referral was made for clinical evaluation for a complaint of 
sexual harassment.

The veteran stated that she submitted to her attacker because 
the attacker was larger than her and threatened to tell 
everyone that the veteran was a homosexual.  The veteran 
claimed that she began drinking heavily after her attacker 
started assaulting and stalking her.  The examiner noted that 
her description of alcohol abuse contradicted her previously 
documented history of alcohol abuse starting at age 14, which 
the Board must find provides evidence against this claim.

When questioned about the marital and childhood abuse that 
she had reported on many occasions over the years, the 
veteran denied that those issues caused her any emotional 
problems.  The examiner pointed out that her denial 
contradicts what she had previously reported and what is well 
documented in her medical record, which the Board must again 
find provides evidence against this claim, clearly 
undermining the creditability of the veteran. 

After completing the exam, the examiner diagnosed the veteran 
with PTSD primarily due to childhood, non-military, sexual 
and physical and emotional abuse.  Also noted was malingering 
with exaggeration of symptoms of PTSD due to military sexual 
trauma for "secondary financial gain" and discounting of 
previously well documented in medical history of emotional 
and sexual not related to military service abuse.

Such a finding provides highly probative evidence against 
this claim, undermining all statements the veteran has 
provided to the VA regarding this PTSD claim.

In the opinion, the examiner noted that the veteran reported 
the in-service sexual abuse in 1993, but that she did not 
express symptoms of acute stress disorder or PTSD due to the 
military sexual trauma.  The records indicate alcohol 
dependence preceding the sexual trauma.  Misuse of alcohol is 
documented as starting in the veteran's early teen years.

The examiner also pointed out that medical records show that 
shortly after separation from service, the veteran sought 
treatment and provided an extensive and significant history 
of childhood emotional, physical, and sexual abuse, as well 
as extensive reports of symptomatology consistent with PTSD 
due to the childhood abuse, as well as spousal abuse, bipolar 
disorder, and borderline personality disorder.  The examiner 
stated that the veteran's medical records contain no 
references or documentation of PTSD symptoms associated with 
military sexual trauma prior to September 2004 when she was 
told her diagnosis was PTSD due to military sexual trauma.  
Prior to the 2004 diagnosis, there are a few brief notations 
of the military sexual trauma with notes stating such and 
questioning the contribution it made to her extensive 
psychiatric problems.

The examiner noted that the veteran has well-documented 
psychiatric problems with alcohol dependence, borderline 
personality disorder, and bipolar disorder with some micro 
and brief psychotic episodes.  Also noted were her multiple 
hospitalizations and numerous psychological evaluations since 
service, and that it was not until and after the veteran's 
September 2004 evaluation for PTSD related to military sexual 
trauma, an evaluation completed at the veteran's request, 
that the veteran started reporting the type of symptoms that 
are diagnostic by DSM-IV of PTSD.

The examiner stated the belief that the evidence is 
sufficient to support the claim of some sort of inappropriate 
homosexual contact and harassment in the military and that it 
has contributed negatively to her overall psychiatric 
problems and symptoms.  However, the evidence indicates that 
any disability or global impairment in function caused by 
military sexual trauma is neither the primary nor the 
predominant causes of her chronic and major mental illness.  

The impairment or disability due to her military sexual 
trauma is a minor contributing factor.  The examiner 
indicated that it was speculative that the veteran would have 
developed any form of PTSD if the only factor had been 
military sexual trauma and she did not have any other primary 
non military related problems and psychiatric diagnosis.

The examiner further explained that patients with borderline 
personality disorder, bipolar disorder, alcohol dependence, 
and who suffered childhood sexual trauma, are highly comorbid 
for repeated traumatic events, and it is characteristic that 
such patients who have been traumatized as children are often 
re-traumatized and are more likely to be re-traumatized, 
which appears to be the veteran's case.

The opinion stated that the stressor from service is linked 
to the PTSD but only partially and to a limited extent, as 
the military sexual trauma is not the primary or predominant 
etiological factor.  The examiner stated that the military 
sexual trauma is not confirmed as the primary diagnosis or 
predominant etiological factor in the genesis of her 
psychiatric overall illnesses and consequent disability.  

Further, her pre-trauma factors are the primary and 
predominant factors that have caused her psychiatric illness 
and her PTSD-like chronic symptom profile.  The examiner 
noted the biological and family factors indicating a genetic 
predisposition to mood instability and probably bipolar 
disorder.  The examiner further stated that the veteran was 
sexually molested, physically abused and neglected as a 
child.  When asked about marital problems, the veteran 
downplayed them and denied that they were ever a problem, 
which contradicts statements made on numerous prior occasions 
as noted in her medical history, providing more evidence 
against the claim. 

The examiner stated that the veteran's history indicates that 
she has a chronic serious mental illness and that the cause 
of her disabilities since discharge from service has been her 
problems with alcoholism that started before entering 
service, as well as her bipolar disorder, her borderline 
personality disorder, marital problems and history of 
childhood emotional, sexual, and physical abuse.

The examiner also expressed suspicion of malingering, 
supported by the timing in the history of sudden appearance 
of symptoms related to military sexual trauma after her 
previously declined appeal for increase for military sexual 
trauma, and the report of classic, almost textbook reports of 
symptomatology.  

The examiner is clearly indicating that the veteran has lied 
to the VA in order to obtain service connection for PTSD, 
providing yet more evidence against this claim. 

In addition, the examiner stated that the veteran now 
minimizes previous reports of abuse and denies ever being 
abused by her father or husband, all of which was reported 
over the last ten years as the cause of her problems.  

Also noted were the veteran's responses to questions posed by 
the examiner.  The examiner indicated that her answers were 
odd and not consistent with someone who clearly had adequate 
intelligence.  Further, it was noted that the veteran's 
demeanor and mood of being expressionless was more consistent 
with someone minimizing things that are not advantageous to 
her claim and exaggerating or emphasizing things that would 
improve her chances of obtaining service connection.

Considering the above, the Board finds that the VA exam is 
highly probative against the veteran's claim for service 
connected PTSD due to personal assault as it shows that other 
factors caused the PTSD and questions the veteran's 
credibility as a reliable witness on her own behalf.  The 
Board must agree with the assessment in light of the service 
medical records, post-service medical records, and the VA 
medical report cited above. 

Other evidence includes a VA examination from May 2004.  The 
claims file was reviewed and the examiner diagnosed the 
veteran with bipolar disorder and borderline personality 
disorder but not PTSD.  The examiner noted that prior medical 
records indicated a suicide attempt as a child and that the 
veteran had a dysfunctional family.  

In September 2004, the veteran underwent a psychological 
assessment at her request to confirm her diagnosis of PTSD.  
No mention of her childhood abuse or spousal abuse was 
mentioned to the medical professional.  She was diagnosed 
with PTSD based on the history that she provided (which, as 
found above, was clearly not accurate).  The medical 
professional did not indicate that she reviewed the veteran's 
medical history.  

A VA mental health assessment dated April 2003 indicates that 
the veteran was diagnosed in the past with noncombat related 
PTSD based on an event that occurred in service; however, the 
veteran did not discuss the incident during the April 2003 
assessment.  The medical provider continued the diagnosis of 
PTSD based on history, as well as a diagnosis of bipolar 
disorder type I, premenstrual dysphoric disorder, alcohol 
abuse, and borderline personality disorder.  The records did 
not indicate whether the veteran's psychological history had 
been reviewed.

The veteran was admitted to a VA facility for psychiatric 
treatment in June 2003.  A note dated June 4, 2003, states 
that the veteran reported a history of heavy alcohol use from 
the ages of 14 to 26, a suicide attempt with a shotgun when 
she was 12 or 13 years old, and multiple suicide attempts by 
overdosing on various medications.  The assessor indicated 
that the veteran had been diagnosed with noncombat PTSD that 
appeared to have occurred in service; however the veteran did 
not discuss the incident with the assessor.  The diagnosis 
was bipolar disorder, premenstrual dysphoric disorder, by 
history, noncombat related PTSD, and alcohol abuse.

Records dated June 5, 2003, indicate that the veteran had a 
history of PTSD resulting from childhood physical and sexual 
trauma and possible bipolar disorder.  Specifically it was 
noted that the veteran's mother broke several bones and 
caused other injuries while her father sexually abused her 
for long periods of time.  Also, noted was that the veteran's 
husband was emotionally and verbally abusive, and had engaged 
in some physical abuse towards her.  

Another record dated June 5, 2003 also indicates that the 
PTSD stems from childhood abuse.  The veteran indicated that 
while in service she felt sexually harassed by a female who 
reportedly stalked her, but that she had no intrusive 
symptoms.  Again, she was diagnosed with bipolar disorder, 
chronic PTSD, and alcohol dependence.

The veteran was once again admitted for inpatient care in 
July 2003, during which time she reported a history of 
childhood physical, sexual, and emotional abuse as well as 
spousal abuse from her husband.  No mention was made of 
sexual trauma while in service.  The diagnosis was 
depression, bipolar disorder and premenstrual dysphoric 
disorder.

The Board has reviewed all of the evidence and finds that the 
veteran's PTSD stems primarily from non-military sexual 
trauma.  The Board finds that the VA examination is highly 
probative against the veteran's claim for service connection.  
The VA examiner performed a thorough review of the claims 
file and exam and upon completion, opined that the veteran's 
PTSD is not etiologically related to her military sexual 
trauma.  The examiner also found that the veteran is, 
essentially, not credible, as she denied her history of 
childhood sexual and physical abuse as well as spousal abuse, 
and exaggerated symptoms that would aid her claim while 
minimizing those against her interests.

Neither the Board nor the VA examiner discount the fact that 
the military sexual trauma occurred, however, it has not been 
shown to be the cause or even a major contributor to PTSD or 
its symptoms.  Further, the Board must find that the 
veteran's statements to the VA, overall, provide evidence 
against her own claim, clearly indicating a lack of 
credibility regarding her history and the problems she has 
had based on her military service.  The veteran's credibility 
in describing her problems is a key issue in a PTSD claim 
based on assault.  Overall, the Board must find that the 
veteran's creditability is so damaged as to clearly indicate 
that the veteran does not have PTSD based on her service.   

As such, the Board finds that the evidence weighs against 
finding a nexus between non service related PTSD and the 
personal assault.  The extensive medical history and VA 
examination favors the finding of non-service related PTSD.  
Accordingly, service connection is denied.

III. The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the veteran in May 2003, 
November 2003, and November 2004 did not include the criteria 
for reopening a previously denied claim or information 
concerning why the claim was previously denied.  However, as 
the claim has been reopened, the lack of proper notice does 
not prejudice the veteran.  Consequently, the Board finds 
that adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  The notice 
letters did meet the criteria for a service connection claim 
based on PTSD, based on assault.  The veteran clearly 
understands what is required to prevail in this case. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private treatment records.  
The veteran was afforded a VA medical examination in May 2004 
and May 2005.  The veteran's representative requested a 
remand to obtain investigation reports of the sexual 
harassment charges; however, the Board finds that the reports 
are not necessary for a fair adjudication of the claim as the 
etiology of the veteran's disability is not sexual assault 
and the service medical records indicate that an assault 
occurred.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for service connection for PTSD is reopened. 

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


